Citation Nr: 1230661	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel









INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for lumbar spine disability, and denied the Veteran's claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


REMAND

While further delay is regrettable, the Board notes that additional development is necessary with respect to the Veteran's claims.

On January 2008 VA examination, the Veteran reported chronic low back pain with radiation and sharp throbbing pain to the knee area and to the right ankle.  She denied tingling and numbness.  She reported that she has sharp, throbbing 10/10 flare-ups at least twice per month; and such are precipitated by cold, damp weather, bending or twisting at the waist and lifting greater than 5 pounds.  Range of motion revealed, after three repetitive motions of the lumbar spine, forward flexion was to 65 degrees limited by pain; extension was to 10 degrees limited by pain; right and left lateral flexion was to 25 degrees limited by pain; and right and left lateral rotation was to 40 degrees limited by pain.  The examiner assessed lumbar strain with subjective radiculopathy without objective findings.  He stated that additional limitation of function due to repetitive use or flare-up could not be determined without resort to mere speculation.

On November 2009 VA examination, reported flare-ups occur every other month from unknown precipitating factors and will decrease in 3-7 days with rest and a heating pad.  Range of motion revealed forward flexion was to 60 degrees with moaning at the end of range which did not change after repetition; extension was to 10 degrees with moaning at the end of range which did not change after repetition; left and right lateral flexion was each to 30 degrees with grimacing which did not change after repetition; left and right lateral rotation was each to 25 degrees with grimacing throughout which increases each to 30 degrees after repetition with grimacing at the end of range.  The examiner assessed mild degenerative disc disease and arthritis.  The examiner stated that during a flare-up, the Veteran could have an increase in her low back pain and further limitations in her truncal range of motion affecting her functional capacity, however, the examiner noted that additional limitation of function could not be determined without resort to speculation.

On April 2011 VA examination, the Veteran reported that she has not had any incapacitating episodes that required bedrest prescribed by a physician in the past 12 months.  She reported stiffness and a great degree of muscle spasm.  She complains of weakness and decreased motion at times; and feels fatigued in her back; she denies numbness or paresthesias.  Range of motion revealed forward flexion was to 55 degrees with extreme pain at the end of flexion; extension was to 15 degrees with pain at the extreme; left lateral flexion was to 30 degrees with minimal pain; right lateral flexion was to 25 degrees with pain at the extreme; right and left lateral rotation was each to 30 degrees without any evidence of pain.  The examiner stated that during a flare-up, the Veteran could have further limitation of range of motion, amount of pain, and reduced functional capacity but he was unable to estimate an additional loss without resorting to mere speculation.

The Board notes that these examinations are inadequate for rating purposes.  In this regard, the Board notes that since 2005, the United States Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups. Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Because the Board must consider whether limitation of motion may establish a basis for a higher rating, remand is necessary.  Without further clarification of the Veteran's range of motion in her lumbar spine during flare-ups, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for entitlement to TDIU, the Board notes that this issue is inextricably intertwined with lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for an orthopedic examination of the Veteran to determine the current severity of her service connected low back disability.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.

The examiner must be provided a copy of the criteria for rating disabilities of the spine, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.

The examiner must specifically discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

The examiner must explain the rationale for all opinions given.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased rating claim for lumbar spine, as well as entitlement to TDIU.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


